320 F.2d 916
PHILLIPS PETROLEUM COMPANYv.FEDERAL POWER COMMISSION.
No. 7240.
United States Court of Appeals Tenth Circuit.
March 25, 1963.

On petition to review an order of the Federal Power Commission.
William J. Zeman, Lloyd G. Minter, Kenneth Heady and John R. Rebman, Bartlesville, Okl., for petitioner.
Howard E. Wahrenbrock, Solicitor, and Richard A. Solomon, Gen. Counsel, Federal Power Commission, Washington, D. C., for respondent.
Before MURRAH, Chief Judge, and SETH, Circuit Judge.
PER CURIAM.


1
Petition to review dismissed March 25, 1963, on motion of petitioner.